UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7031


YOGI L. WASHINGTON,

                  Petitioner - Appellant,

             v.

TERRY O’BRIEN, Warden, USP Lee County,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00158-gec-mfu)


Submitted:    September 3, 2009         Decided:   September 16, 2009


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yogi L. Washington, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Yogi       L.   Washington,            a    prisoner       in   custody      under    a

sentence        imposed      by    a       Superior          Court     of    the   District       of

Columbia, seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2241 (2006) petition.                                    The order is

not   appealable         unless        a    circuit          justice    or    judge      issues   a

certificate        of     appealability.                 See     28     U.S.C.     § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)              (2006).           A   prisoner      satisfies        this

standard    by     demonstrating             that       reasonable      jurists       would     find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by    the     district           court       is    likewise       debatable.          See

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th     Cir.      2001).          We     have      independently        reviewed      the

record and conclude that Washington has not made the requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.                    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before       the   court          and    argument       would      not    aid   the

decisional process.

                                                                                         DISMISSED

                                                    2